Title: To Thomas Jefferson from Thomas Appleton, 1 April 1807
From: Appleton, Thomas
To: Jefferson, Thomas


                        
                            Sir
                     
                            Leghorn 1st. April 1807.
                        
                        By the ship June (Captn. McCarthy) which left this port for Baltimore on the 21st. of march, I sent to the
                            care of Mr. Christie the collector, to be convey’d to you, four cases containing 350. bottles of montepulciano wine, which
                            I have good reason to believe, will prove at least equal to that I sent about two years since.—I now enclose the account
                            of cost, which I was unable to do by Capt. McCarthy.—
                        You have given the preference to montepulciano of the various samples I sent to you, as it most certainly is,
                            among the very first class of our wines, and generally preferr’d by the intendenti in Tuscay.—Accept, Sir, the Assurances
                            of the unfeign’d respect & esteem of Your devoted Servt
                        
                            Th: Appleton
                     
                        
                     Enclosure
                                    
                     
                        
                        Leghorn 27 March 1807.—
                     
                     Account of cost, and expences on three hundred and fifty bottles of Montepulciano Wine, shipp’d on board the ship Jane, Captn. McCarthy bound to Baltimore, and address’d to the care of Gabriel Christie Collector.—Vizt.—
                     1807 March
                           
                              
                              
                              Livres
                           
                           
                              To paid the chck: Bucelli for 
                              }
                              291.—
                           
                           
                              175 flasks of Monto. wine @ £ 1.10.4
                           
                           
                              To pd. transporting from Montepulciano to florence in 7 cases
                              }
                              60.—
                           
                           
                              To 7 different charges on the road for duties &c &c  Cases
                              }
                              49.—
                           
                           
                              To transporting from florence to Leghorn
                              
                              36.—
                           
                           
                              To bottling. corking. packing &ca here
                              
                              33.—
                           
                           
                              To transporting to Store
                              
                              4.—
                           
                           
                              To transporting on board Ship Jane
                              
                              
                                 
                                     6.—
                              
                           
                           
                              Livres 
                              
                              479.—
                           
                           
                              To 350. empty bottles & Corks
                              
                              
                                 101.—
                              
                           
                           
                              
                              
                              
                                 580.—
                              
                           
                           
                              580 Livres are equal to 870 Pavolis @ 9 & ½ for each Spanish Dollars are 
                              }
                              Dollars
                                 91.11/19ths
                              
                           
                        
                     
                     equal to  26. Cents & 6/10 ths per bottle.
                     
                        Th: Appleton
                        
                     
                     
                        [Note by TJ:]
                        original cost 291 ₶ for 350. bottles of wine
                        is 45.10 D ÷ 350 = is .129 per bottle
                        350. bottles & bottling cost 134₶ = 21. D which is 6 cents per bottle
                     
                  
                  
                Enclosure
                                    
                     
                        
                        Leghorn 1st. April 1807—
                     
                     
                        
                           
                              Dr
                              
                              
                              
                                 Account Current
                              
                              
                              
                              
                              
                              Cr.
                           
                           
                              1805
                              
                              
                              Dollars.
                              
                              1805
                              
                              
                              
                           
                           
                              January.
                              To amt. of wine Sent by Brig Independence
                              }
                              26.40
                              
                              April
                              By a bill of excha. on Liverpool which produced
                              }
                              Dolls.260.95
                           
                           
                              April
                              To amt. of 473 bottles
                              
                              118.50
                              
                              
                              
                              
                              
                           
                           
                              1807March
                              }
                              To amt. of 350. dittoper Capn. McCarthy
                              }
                              
                                 
                                     91.55
                              
                              
                              
                              
                              
                              
                           
                           
                              
                              
                              
                              236.45
                              
                              
                              
                              
                              
                           
                           
                              
                              Bala. due
                              
                              
                                 
                                     24.50
                              
                              
                              
                              
                              
                              
                           
                           
                              
                              
                              
                              260.95
                              
                              
                              
                              
                              
                           
                           
                              
                              
                              
                              
                              
                              
                              
                              
                              
                           
                           
                              
                              
                              
                              
                              
                              
                              
                              
                              
                           
                           
                              
                              
                              
                              
                              
                              
                              
                              
                              
                           
                        
                     
                     
                        Th: Appleton
                        
                     
                  
                  
               